Exhibit 5.2 155 Wellington Street West Toronto On M5V 3J7 dwpv.com February 21, 2014 Rogers Communications Inc. Rogers Communications Partnership 333 Bloor Street East, 10th Floor Toronto, ONM4W 1G9 Dear Sirs/Mesdames: Consent regarding Registration Statement on Form F-10 for Rogers Communications Inc. and Rogers Communications Partnership We have acted as Canadian counsel to Rogers Communications Inc. and Rogers Communications Partnership (the “Registrants”) in connection with the registration statement on Form F-10 (the “Registration Statement”) filed by the Registrants with the Securities and Exchange Commission under the United States Securities Act of 1933, as amended. We acknowledge that we are referred to under the headings “Description of Debt Securities – Enforceability of Judgements”, “Enforceability of Certain Civil Liabilities” and “Legal Matters” in the prospectus forming a part of the Registration Statement and we hereby consent to such use of our name in the Registration Statement. In giving this consent, we do not thereby admit that we come within the category of persons whose consent is required by the Securities Act of 1933, as amended, or the rules and regulations promulgated thereunder. Yours very truly, (Signed) Davies Ward Phillips & Vineberg LLP
